DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 09 March 2021, of application filed, with the above serial number, on 27 March 2018 in which claims 1, 6, 15 have been amended, and claims 27-28 have been added. Claims 1-2, 6-7, 9, 12-16, 18, and 20-28 are pending in the application. 

Specification
The disclosure is objected to because of the following informalities:
The claims have been amended to include ‘the textual message was produced without changing the textual message, without reading the textual message … without editing the textual message’. The disclosure describes such as [0053] ‘without proofreading (e.g., editing, changing)’. It is not clear of any difference in the terms and if the limitations are simply repetitive. See MPEP 608.01(o): Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
Appropriate correction is required.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 12-13, 15-18, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell, II et al (hereinafter “Terrell”, 2016/0027443) in view of Kang et al (hereinafter “Kang”, 2018/0176363).
As per Claim 6, Terrell discloses a method comprising: 
detecting, by use of a processor, an input technique used to produce a textual message (at least paragraph 100-106, 109, 118; system receiving audio or text message or verified text message, wherein if audio is received the audio is detected and converted to text);
detecting, by use of the processor, information comprises an indication indicating one or more of that the textual message was produced without changing the textual message, without reading the textual message, without editing the textual message, and while multitasking (at least paragraph 100-107, 153, 118-119; “the first user 32 may discover the error involving "coffee" and "toffee" and may further take steps to correct the problem, such as by executing the process again (perhaps using better diction) or by manually editing the results text presented to him. However, if the first user 32 fails to discover the error before causing the message to be transmitted to the receiving device 14, if the first user 32 ignores the error, or if the message is sent directly to the receiving device 14 without first being presented to the first user 32 for verification, then the original recognition results, including the error involving "coffee" and "toffee," are provided to the receiving device 14 for presentation to the second user 34. According to the present invention, various approaches may be implemented in order to provide the second user 34 with information about the message that may aid the user 34 in assessing the likely accuracy of the message. Furthermore, other parameters pertaining to the message may likewise be provided to the receiving device 14 for presentation to the second user 34, whether or not the first user verifies, accurately or not, the results text.”; a verified text message is transmitted in the form of verified text V/T2 (paragraph 105-107), thereby indicating that the text message has been read and/or proofread and similarly text message T3 which has not been verified and read/proofread by the user of the mobile phone 12 (par. 100); an audio message that is converted to a text message, a text message, or a verified text message; detecting audio message by holding a button on phone and speaking an utterance), wherein the information is contained in metadata corresponding to the textual message (at least paragraph 18, 137; values stored in header of message; see Terrell’s incorporated by reference ([0018]) PRO 61/041219 entitled “USE OF METADATA TO POST PROCESS SPEECH RECOGNITION OUTPUT”, ‘219 par. [00122-00124]: “certain identifying data, available to the user, to the ASR engine in order to make the conversion of an utterance to text more accurate. This data may be referred to as “metadata.”; par. 118-119: “provide the second user 34 with such additional information about the message that may aid the user 34 in better understanding or assessing the message”); and
transmitting the metadata together with the textual message over a network to a device to provide a reader of the textual message on the device the metadata (It is noted that the limitation of ‘to provide the reader…’ is intended use; at least paragraph 118-119, Fig. 4, 9A-9F; the text message being displayed to the receiving user 34 with information (confidence, metric level marking) associated from voice input technique such as different fonts/colors/emphasis depending on voice transcription; “provide the second user 34 with such additional information about the message that may aid the user 34 in better understanding or assessing the message”); and
wherein the metadata and the textual message are received by the device and the metadata is displayed to the reader (at least Fig. 9A-9F; provide the second user 34 with information about the message that may aid the user 34 in assessing the likely accuracy of the message, such that the actual text “Please meet me…” and metadata of graphical elements overlaid on text are displayed to the reader).
Terrell fails to explicitly disclose wherein the information is not contained within the body of the textual message, the (optional alternatives) indication being one or more of while walking or while driving, and the metadata and the textual message are received by the device and the metadata is displayed to the reader adjacent to the textual message. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Kang. Kang discloses, in an analogous art, two users (at least paragraph 110-111, 126; Fig. 6; Tables 3-4) and separately along with the text of the message is displayed to the receiving user, such as “Hello” from Yuan being displayed as the textual part of the message they wrote and “running” displayed to Xiaowei indicating that Yuan is running at the time. Kang discloses that driving, walking, running, riding, etc are distinct motions that can be detected and sent along with the instant messages and displayed adjacent to the message. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Kang’s instant messages with Terrell, as Kang discloses such making communication settings of mobile terminals more accurate and intelligent (par. 51), Kang teaches the user’s device adjusting settings based on their motion, such as increasing ring volume, and informing other users of their status automatically and without the user having to manually write in the response that they are running, saving the user some burden, particularly in instances where writing more is even more inconvenient.
As per Claim 7. The method of claim 6, wherein detecting the input technique used to produce the textual message comprises detecting that the input technique is one or more of a voice, a keyboard, and a touch screen (at least paragraph 100; audio message or text message). 
As per Claim 9. The method of claim 6, further comprising storing information indicating the input technique with the textual message, wherein storing the information indicating the input technique comprises storing an indication indicating that the input (at least paragraph 100; audio message or text message).
As per Claim 12. The method of claim 6, further comprising transmitting word confidence choices with the indication indicating that the textual message was produced with a word confidence selection (at least paragraph 153, 118-119; “if the first user 32 fails to discover the error before causing the message to be transmitted to the receiving device 14, if the first user 32 ignores the error, or if the message is sent directly to the receiving device 14 without first being presented to the first user 32 for verification, then the original recognition results, including the error involving "coffee" and "toffee," are provided to the receiving device 14 for presentation to the second user 34.”, “indicate confidence level, wherein the words "Please meet me" and "at one" appear in green to indicate a confidence level of 80-100%, the word "for" appears in orange to indicate a confidence level of 60-79%, and the word "toffee" appears in red to indicate a confidence level of 59% or below.”). 
As per Claim 13. The method of claim 6, further comprising detecting whether the textual message is read before the textual message is transmitted, and transmitting the indication indicating that the textual message was produced without reading the textual message in response to detecting that the textual message is not read before the textual message is transmitted (at least paragraph 107; “the user 32 verifies it and sends the verified text message V/T1 to the first transceiver tower 130A that in turn, transmits it to the mobile communication service provider 140 in the form of a verified text V/T2. The verified text V/T2 is transmitted to the second transceiver tower 130B in the form of a verified text V/T3 from the mobile communication service provider 140. Then, the transceiver tower 130B transmits the verified text V/T3 to the mobile devices 170”). 
As per Claims 1-2, 15-16, 18 and 20. The limitations therein have substantially the same scope as claims 6-7, 9, 12-13 because claims 6-9, 12-13 are a method for implementing those apparatus and program product of claims 1-3, 15-18 and 20, respectively. Therefore claims 1-3, 15-18 and 20 are rejected for at least the same reasons as claims 6-9, 12-13.
As per Claim 21. The apparatus of claim 1, wherein the metadata is not visible to a user producing the textual message (see Terrell Fig. 14 for metadata associated with header of messages; Fig. 4 for sending device 12 unedited text not having metadata visible that is visible in Fig.s 9 for receiving device 14; Terrell’s incorporated by reference ([0018]) PRO 61/041219 entitled “USE OF METADATA TO POST PROCESS SPEECH RECOGNITION OUTPUT”, ‘219 par. [00122-00124]: “certain identifying data, available to the user, to the ASR engine in order to make the conversion of an utterance to text more accurate. This data may be referred to as “metadata.”).
As per Claim 22. The apparatus of claim 1, wherein the information corresponding to the user activity is detected prior to transmitting the textual message (at least Kang paragraph 110-113; motion status of transmitting user activity, ie. running or driving, is detected either periodically or real time).
As per Claims 23-26. The limitations therein have substantially the same scope as claims 21-22 because claims 21-22 are an apparatus for implementing those method .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell in view of Kang, further in view of Han et al (hereinafter “Han”, 2014/0198032).
Terrell and Kang disclose the method of claim 13, but fail to teach wherein detecting whether the textual message is read before the textual message is transmitted comprises using eye tracking to detect whether the textual message is read. 
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Han. Han discloses, in an analogous art, a mobile phone using a camera / eye tracking unit (par. 28, 30) to identify eye tracking of a user to determine what text the user has read when transmitting the message (at least paragraph 32, Fig. 5a-b). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Han’s eye tracking with Terrell and Kang, as this would provide further verification and a better or alternative confidence whether the user actually read Terrell’s message, Han teaches eyeball tracking to indicate message unreadness, and because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell in view of Kang, further in view of Meijer et al (hereinafter “Meijer”, 2010/0082751). 
Terrell and Kang fail to explicitly disclose wherein the information comprises information indicating the input technique, the information indicating the input technique is transmitted together with the metadata and the textual message, and the input technique is displayed adjacent to the metadata and the textual message. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Meijer (at least paragraph 26-28, 31; user use context can include information pertaining to user location, or type of messaging interface/messaging device employed by the user, and expose such information to participants of the messaging system. For instance, the user context can be updated to indicate a user is currently employing a mobile device to interface to a messaging platform, a portable phone, a desktop computer, a home computer, a laptop, etc. The use context information can optionally categorize the user's context as a function of messaging interface/device, classifying different contexts and user tendencies as a function of interface/device currently employed; when a sender compiles a message, a manner of interacting with a messaging interface can be analyzed. Speed with which a user enters data into the message, the content of the message (e.g., analyzed via natural language processing, or other forms of language processing), a number of recipients, a number of people copied, and so on, can be utilized to enrich the use context information maintained for a user; the use context can at a minimum include a current user location as well as a current device which the user is coupled to a messaging system with; recipients and/or other participants can quickly judge the importance of a received message, as well as sentiment of other recipients. Thus, the subject disclosure provides a significant benefit, especially for users having a very high degree of exposure to incoming messages. As a particular example, such a user can visually filter importance of a received e-mail message). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Meijer’s input technique context along with the sending user’s context and the message itself with Terrell and Kang, as Meijer teaches this provides an automated way of giving the recipient user additional context about the sender to best understand the sender’s context, sentiment and emotions when sending the message, thereby giving the recipient a better understanding of the actual text of the message when in person body language cannot be perceived (at least Meijer paragraph 23-25).

Response to Arguments
Applicant's arguments filed 09 March 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant has not argued Terrell and the remaining specification objection has not been responded to.
Applicant argues Kang’s motion status does not correspond to a time a textual message is produced. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
2) See MPEP 2143.03: “In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).”
Thus, Terrell is relied on for teaching the alternatives including determining whether the text of the message has been edited and/or proofread (at the time of the message production). Kang simply teaches the other alternatives including running (walking) and driving be additional information about the user context that can be sent to a receiver. As discussed in the Interview, Terrell does not teach the metadata being displayed adjacent to the text, however, Kang teaches the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY G TODD/           Primary Examiner, Art Unit 2457